Shulman, Judge.
Appellant-Rabun County Recreation Board filed a "Petition for Writ of Mandamus Nisi” against the members of the Rabun County Board of Commissioners claiming that the Board of Commissioners, in violation of *57Code Ann. § 69-611, had not funded the recreation board with the monies it had collected pursuant to its adopted plan. The trial court granted defendant’s motion to dismiss plaintiffs complaint on the ground that petitioner was not a legal entity. On appeal, we affirm.
Argued March 7, 1979
Decided May 17, 1979.
C. Lloyd Clay, for appellant.
John A. Dickerson', for appellees.
1. Prior to the scheduled hearing on petitioner’s writ, the Board of Commissioners passed a resolution abolishing the recreation board. As the "Rabun County Board of Recreation” no longer exists, it cannot sue as a legal entity. City of Mountain View v. Sosebee, 147 Ga. App. 535 (249 SE2d 671). See Parker v. Bd. of Ed. of Sumter County, 209 Ga. 5 (70 SE2d 369).
2. Appellant’s contentions to the contrary notwithstanding, the Board of Commissioners’ action in abolishing the recreation board did not constitute an unlawful abuse of discretion. Code Ann. § 69-612.2 specifically states that "it shall not be mandatory that such municipality or county establish, maintain, or conduct such recreation system.” (Emphasis supplied.) Thus, the Board of Commissioners was perfectly within its authority in dissolving the recreation board.
As plaintiff could not bring suit as a legal entity, the trial court properly dismissed its complaint.

Judgment affirmed.


Deen, C. J., and McMurray, P. J., concur.